On application for rehearing.
PER CURIAM.
The Beauregard Parish School Board, defendant-appellee, in this matter in its application for rehearing has called our attention to the fact inter alia that there is a typographical error in the description of the property in the decretal portion of the opinion wherein we referred to the property in controversy as being located in Section 23 whereas the correct Section should be 24.
*514Therefore, for the above and foregoing reasons the description of the property in our original opinion is hereby corrected to read as follows:
“Four & 90/100 acres, being more particularly described as Acreage Tract Number 35, according to plat of survey of F. Shutts, Civil Engineer, dated June 20, 1914, being a subdivision of part of Section 24, Township 6 South, Range 11 West, Louisiana Meridian, which plat was filed for record on July 27, 1914, in Plat Book No. 1, at page 9, of the records of the Clerk of Court for the Parish of Beauregard, Louisiana; said tract being bounded on the North by a street, South by Oklahoma Avenue, East by Kansas City Southern Railway and West by Acreage Tract 34, all of said survey.”
The application for rehearing herein is hereby refused.